                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

IN RE:                                             )   Case No. 18-83442-CRJ-11
                                                   )
WILLIAM BARRIER ROBERTS,                           )   Chapter 11
                                                   )
               Debtor.                             )
                                                   )

         EMERGENCY MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       Pursuant to § 362(d) of Title 11 of the United States Code, 11 U.S.C. §101 et seq. (the

“Bankruptcy Code”) and Rule 4001(a)(1) of the Federal Rules of Bankruptcy Procedure (the

“Rules”), Melanie Hammer Murray (“Murray”) and Bullet & Barrel, LLC (“Bullet & Barrel”

and, together with Murray, the “Movants”), as creditors and parties in interest in the above

captioned proceeding (this “Case”), hereby move (this “Motion”) this honorable Court to enter an

order authorizing Murray to purchase Additional Units to Murray for $1 per Unit by (i) clarifying

that the automatic stay imposed by Bankruptcy Code §362(a) does not prohibit such a transaction;

or, in the alternative, (ii) granting Movants relief from the automatic stay by terminating, annulling,

modifying, or otherwise conditioning the automatic stay and waiving the 14-day stay of such order

under Rule 4001(a)(3) so that Movants may cause Bullet & Barrel to issue Additional Units to

Murray for $1 per share, pursuant to the B&B Agreement, thereby reducing the ownership stake

of William Barrier Roberts (“Debtor”) in Bullet & Barrel to less than 20% and allowing Bullet

& Barrel to qualify for (a) financial relief from the U.S. Small Business Administration (the

“SBA”) under the Paycheck Protection Program (the “PPP”) enacted by the Coronavirus Aid,

Relief, and Economic Security Act , Pub. L. No. 116-136 [HR 748] (Mar. 27, 2020) (the “CARES

Act”); and (b) traditional SBA financing. In support of this Motion, Movants offer the Declaration




Case 18-83442-CRJ11           Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                  Desc
                               Main Document     Page 1 of 14
of Melanie Hammer Murray (the “Murray Declaration”);1 the Deposition Transcript of Nicole

Reed (AP Doc. 78-1)2 (the “Reed Deposition Transcript”) and state as follows:

                                               RELIEF REQUESTED

           1.       Like nearly all retail businesses, worldwide, Bullet & Barrel has been negatively

affected by the coronavirus pandemic, and current economic uncertainty makes the probability of

a quick turnaround very unlikely. To mitigate the unprecedented economic impact of public health

measures to minimize the spread of the novel coronavirus SARS-COV-2 and its associated disease,

COVID-19, Congress enacted the CARES Act, which, among other things, adds a new Business

Loan Program (the PPP) to the SBA to provide loans to eligible businesses to cover payroll,

benefits, mortgage and rent payments, and other operating expenses. To qualify, no owner holding

a 20% or greater ownership stake in the applying entity may be a debtor in bankruptcy. Movants

assert that the Limited Liability Company Agreement of Bullet & Barrel, LLC (the “B&B

Agreement”) permits Murray to purchase sufficient Additional Units to cause Bullet & Barrel to

qualify for PPP relief without implicating the automatic stay. However, out of an abundance of

caution and to the extent the Court deems such relief necessary, Movants request relief from the

automatic stay to allow Murray to purchase Additional Units, pursuant to § 10.10(b) of the B&B

Agreement, to enable Bullet & Barrel to receive much-needed funds through the CARES Act’s PPP.

In consideration for such Additional Units, Murray will pay the same amount per unit paid by the

Members in connection with their Initial Capital Contributions by forgiving her outstanding loans to

Bullet & Barrel. Moreover, the knock-on effect of this transaction would be to allow Bullet &

Barrel to obtain SBA funding originally sought before this Case commenced.


1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them by the Murray Declaration.
2
 References to the docket of that certain adversary proceeding No. 19-80017-CRJ (the “AP”) will be designated as
(AP Doc. __). All other docket references are references to the docket of this Case, unless expressly noted otherwise.



                                                           2
Case 18-83442-CRJ11                 Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                          Desc
                                     Main Document     Page 2 of 14
                                    JURISDICTION AND VENUE

       2.      The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334 and

the General Order of Reference from the United States District Court for the Northern District of

Alabama dated January 12, 1995.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        BASES FOR RELIEF

       4.      The bases for the relief requested herein are §§ 105(a) and 362(d) of the

Bankruptcy Code and Rule 4001.

                                  NARRATIVE SUMMARY OF FACT

A.     Pre-petition background and the B&B Agreement.

       5.      On or about April 15, 2017, Murray and the Debtor formed Bullet & Barrel and

entered the B&B Agreement, which governs Murray’s and the Debtor’s duties and obligations to each

other, as Members, and to Bullet & Barrel, with respect to governance. (See Claim 11-2, 1). (See also

Murray Decl., ¶ 4).

       6.      Murray is the President of Bullet & Barrel and sole member of the Bullet & Barrel

Management Committee. (Id. ¶ 6).

       7.      Murray currently holds 510,000 Units (51%) and the Debtor currently holds

490,000 Units (49%). (Id. ¶ 7).

       8.      The B&B Agreement permits Bullet & Barrel, “upon consent or vote of the

Management Committee, [to] increase the number of Units owned by an existing Member upon such

terms and conditions as may be determined appropriate by the Management Committee.” (Bullet &

Barrel Agreement § 10.10(b)).

       9.      In June 2017, Bullet & Barrel applied for a “Section 504 Loan” through the SBA.

(See Reed Dep. Trans., Def’s Ex. 2). As Nicole Reed explained at her deposition,


                                                 3
Case 18-83442-CRJ11          Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                 Desc
                              Main Document     Page 3 of 14
           The purpose of this program is to stimulate economic development and create
           jobs, and one of the ways that it does it is by coming in on a second mortgage
           basis behind a bank. It reduces the bank's risk because the bank's had a first
           mortgage of 50 percent loan to value. SBA is taking the more -- the second
           mortgage, the junior position. So SBA is absorbing the risk.

(Reed Dep. Trans., 75:1–10).3 Section 504 Loans are not construction loans, and are funded only

“after the construction is complete. And [are] not for inventory or working capital or any other

purpose than fixed assets.” (Id. 13:4–7); (see also id. 94:1–9) (discussing evidence of completion

of construction and absence of claims for materialman’s liens and mechanic’s liens required

before SBA funding can be approved).

         10.      Some-time in the summer of 2017, the SBA approved Bullet & Barrel’s application

for a Section 504 Loan. (See id. 93:6–23). This approval is valid through July 17, 2021, but

“contingent upon no adverse change in the financial condition of the borrower between the time

[of the application] and the time” of SBA funding. (Id. 62:9–3).

         11.      In July 2017, Bullet & Barrel obtained financing through First National Bank

(“FNB”) to fund its business operations, including the construction of its building. This financing

included: (1) $4,583,837.00 provided pursuant to a Construction Loan Agreement, and related

documents, including, among other things, a Promissory Note, Commercial Security Agreement

and series of Commercial Guaranties executed by Debtor, Murray, and Murray’s husband, Dr.

Rhett Murray (collectively, the “2017 Construction Loan,” Loan No. xxxxx8000).




3
  Under the Section 504 Loan Program, the SBA will fund up to 40% of total project costs, secured by a second lien,
typically with a participating lender covering up to 50% of the total project costs, secured by a first lien, and the
borrower contributing at least 10% of the project costs. See
https://www.sba.gov/offices/headquarters/ofa/resources/4049. In practice, Section 504 Loans are regularly used to
re-finance 40% of a construction project’s total cost following construction, with the private lender providing initial
construction financing for 90% of project costs and retaining its first lien position, prior to the SBA, upon funding of
the SBA Section 504 Loan at a lower rate of interest. (See, e.g., Reed Dep. Trans., 13:3–7).



                                                           4
Case 18-83442-CRJ11                Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                              Desc
                                    Main Document     Page 4 of 14
       12.     Thereafter, Bullet & Barrel suffered hundreds of thousands of dollars in

unexpected, unbudgeted, and unnecessary construction cost overruns, and in July 2018, B&B was

forced to modify the 2017 Construction Loan to increase the principal balance by more than

$630,000.00 to a total of $5,214,573.00. This modification was evidenced by a new Construction

Loan Agreement and related documents, including, among other things, Commercial Guaranties

executed by Debtor, Murray, and Dr. Murray (the “2018 Construction Loan,” Loan No.

xxxxx2200, and, severally and collectively with the 2017 Construction Loan, the “FNB Loan”).

       13.     The FNB Loans are evidenced by promissory notes, which Bullet & Barrel has

renewed on an annual basis upon maturity. Under the latest renewal of the FNB Loan, interest

accrues on the unpaid principal balance at the rate of 6.25%, per annum. (See, e.g., Patterson Dep.

Trans., 36:7–14, 73:8–22).

       14.     The pendency of the Case and AP constitute material adverse changes that preclude

the SBA from funding Bullet & Barrel’s Section 504 Loan. (See Reed Dep. Trans., 45:15–46:9;

63:4–8; 73:4–74:10). As a result, Bullet & Barrel has been forced to continue to pay the higher

interest rates under the FNB Loans for 100% of the construction project’s cost: a significant

expense for Bullet & Barrel.

       15.     Ms. Reed testified that Bullet & Barrel’s annual interest rate on the Section 504

Loan would be fixed at “about 3.7” percent, for a 20-year term. (Reed Dep. Trans., 65:8–11). See

also 13 C.F.R. § 120.921.


B.     Relevant procedural background of this Case.

       16.     On November 16, 2018, Debtor commenced this Case by filing a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code. (Doc. 1).




                                                 5
Case 18-83442-CRJ11            Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09             Desc
                                Main Document     Page 5 of 14
       17.       On March 21, 2019, Debtor commenced an adversary proceeding (the “AP”) against

Murray. (AP Doc. 1).

       18.       On February 24, 2020, the Court held a hearing in the AP, where it entered summary

judgment against Debtor’s remaining claims and against Movants’ claims stated in their

counterclaim. (See AP Doc. 93). (See also Doc. 303) (disallowing Murray’s Claim No. 11).

       19.       At the February 24, 2020 AP hearing, the Court extended the deadline to object to

Debtor’s most recently proposed plan of reorganization (Doc. 203) (the “Plan”), (see AP Doc. 98;

see also Doc. 310), and noted that the proper mechanism to seek relief to follow the provisions of

the B&B Agreement allowing the modification of Members’ respective proportional interests in

Bullet & Barrel would be a motion for relief from the automatic stay.

       20.       Nothing in the Debtor’s Plan suggests that his retention of a 49% interest in Bullet

& Barrel is necessary for him to achieve an effective reorganization.

       21.       There is no certainty about when this Case and the AP will be resolved. The hearing

on confirmation of the Debtor’s proposed Plan and the trial on Debtor’s objections to Movants’

remaining claims has been continued multiple times, and, in light of concerns related to the

Debtor’s health and related to the current pandemic, there is no certainty that either matter will be

resolved soon.


C.     Current economic circumstances and Bullet & Barrel’s need for PPP funds.

       22.       Since forming Bullet & Barrel, Murray has been forced to personally advance

hundreds of thousands of dollars to fund Bullet & Barrel’s operations and meet the company’s

liabilities as they became due.




                                                  6
Case 18-83442-CRJ11           Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                 Desc
                               Main Document     Page 6 of 14
        23.     As of February 29, 2020, Murray had contributed $1,414,188.94 in the form of

loans to Bullet & Barrel to facilitate its continued operation, in addition to her Capital

Contributions. (Murray Decl., ¶ 8).

        24.     On March 17, 2020, Murray contributed an additional $38,356.91 in the form of a

loan to Bullet & Barrel to facilitate its continued operation. (Id. ¶ 9).

        25.     As of the date of this Motion, Murray has loaned Bullet & Barrel a minimum of

$1,452,545.85. (Id. ¶ 10).

        26.     The current pandemic poses a threat to the continued viability of Bullet & Barrel’s

business. Before the outbreak of the novel coronavirus, the US economy looked to be doing

moderately well. Then came SARS-COV-2 and its associated disease, COVID-19, and with it

social distancing precautions and corresponding reductions in consumer spending. 4 As a result,

Bullet & Barrel’s cost of goods sold has already increased and Bullet & Barrel anticipates lower

future revenues. (Id. ¶ 12).

        27.     This economic uncertainty makes access to additional credit necessary for Bullet &

Barrel to attempt to ensure sufficient cash flows to meet its ongoing payroll, benefit, mortgage, and

other operating expenses. (Id. ¶ 13).

        28.     The PPP, enacted under the CARES Act, offers Bullet & Barrel the opportunity to

obtain such relief to weather the storm catalyzed by the novel coronavirus, if Bullet & Barrel can

become a qualifying business applicant.

        29.     To enable Bullet & Barrel to qualify to participate in the PPP, Murray is willing to

forgive the outstanding $1,452,545.85 balance of her loans to Bullet & Barrel in consideration for



4
  For a description of the potential economic impact of the novel coronavirus, SARS-COV-2, on the U.S. economy
based on the latest available data, see https://www2.deloitte.com/us/en/insights/economy/us-economic-
forecast/united-states-outlook-analysis.html.



                                                      7
Case 18-83442-CRJ11             Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                       Desc
                                 Main Document     Page 7 of 14
1,452,546 Additional Units purchased at $1 per Unit—the same price paid for Units acquired in

connection with Members’ Initial Capital Contributions. (Murray Decl., ¶ 14). (See also B&B

Agreement, Ex. A) (showing that Units were purchased at $1 each).

       30.     If Murray receives 1,452,546 Additional Units in Bullet & Barrel, then she will

hold 1,962,546 Units, the Debtor will retain 490,000 Units, and there will be a total of 2,452,546

Units issued by Bullet & Barrel. (Id. ¶ 15).

       31.     Thus, if Bullet & Barrel issues 1,452,546 Additional Units to Murray, then she will

hold 80.02% of all 2,452,546 Units, while the Debtor will hold 19.08% of such Units. (Id. ¶ 16).

       32.     Murray has been advised by bankers and her accountant that this contemplated

transaction would enable Bullet & Barrel to qualify for PPP funds and to obtain funds under the

previously approved Section 504 Loan. (Id. ¶ 17).

       33.     In her business judgment, Murray believes it would be in the best interest of Bullet

& Barrel to obtain financing through the PPP and to refinance a portion of the FNB Loans as a

Section 504 Loan. (Id. ¶ 18).

                                               ARGUMENT

       Movants believe that they are not required to obtain relief from the automatic stay in order

for Murray to exercise her reasonable business judgment to protect Bullet & Barrel in the midst of

a crisis in accordance with the B&B Agreement. Nevertheless, Movants make this Motion out of

an abundance of caution. If the Court determines that the automatic stay prohibits Murray from

purchasing Additional Units without first obtaining relief under Bankruptcy Code § 362(d), then

the Court should grant Movants relief from the automatic stay to enable the company to obtain

relief under the CARES Act. The B&B Agreement, to which the Debtor agreed, provides the

mechanism by which the Movants may render Bullet & Barrel eligible to participate in PPP: it

allows Murray to purchase Additional Units, subject to Management Committee approval. Current


                                                  8
Case 18-83442-CRJ11          Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                Desc
                              Main Document     Page 8 of 14
economic circumstances and congressional intervention recognizing the dire effects that the novel

coronavirus has wreaked, and will continue to wreak, on the economy constitute cause to allow

Movants to take advantage of Congress’s intended relief. Further, Debtor’s relative ownership

interest in all outstanding Bullet & Barrel Units is simply irrelevant to an effective reorganization

in this Case. Therefore, Court should, if it deems such relief necessary, Grant Movants relief from

the automatic stay to qualify for PPP financing. That such relief will also allow Bullet & Barrel to

reduce its interest expense by obtaining Section 504 Loan funds also weighs in favor of authorizing

Murray to purchase Additional Units.

I.     The automatic stay does not prevent Murray from purchasing Additional Units in
       Bullet & Barrel under the B&B Agreement.

       When a debtor files a bankruptcy petition, an automatic stay applies to “any act to obtain

possession of property of the estate or of property from the estate or to exercise control over

property of the estate[.]” 11 U.S.C. § 362(a)(3). “If property is not property of the estate, then the

automatic stay does not protect it.” In re Dudley, 2019 WL 1301876, *7 (Bankr. N.D. Ala. Mar.

19, 2019) (quoting Singer Furniture Acquisition Corp. v. SSMC, Inc. N.V., 254 B.R. 46, 56 (M.D.

Fla. 2000)).

       The automatic stay should not prevent Bullet & Barrel from issuing Additional Units in

accordance with the B&B Agreement. To be sure, Debtor’s Units in Bullet & Barrel constitute

property of his bankruptcy estate, but Units belonging to other Members and the assets of Bullet

& Barrel plainly do not. Accordingly, bankruptcy courts consistently hold that (1) a limited

liability company and its members are separate legal entities, and (2) in such member’s bankruptcy

case, although the member’s membership interests are property of the member’s bankruptcy estate

under Bankruptcy Code § 541(a)(1), the limited liability company’s property is not. See, e.g., In




                                                  9
Case 18-83442-CRJ11          Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                  Desc
                              Main Document     Page 9 of 14
re McCormick, 381 B.R. 594, 597–600 (Bankr. S.D.N.Y. 2008).5 Murray’s Units are not property

of the estate, Bullet & Barrel’s assets are not property of the estate, and no authority indicates that

Murray’s purchase of Additional Units pursuant to § 10.10(b) of the B&B Agreement would

violate the automatic stay. Therefore, the Court should enter an order clarifying that the automatic

stay does not prohibit the Movants from following the plain and unambiguous provisions of the

B&B Agreement, which allow Murray to purchase Additional Units so that Bullet & Barrel can

qualify for the PPP relief and a Section 504 Loan.

II.      If the automatic stay applies, then the Movants are entitled to relief from the
         automatic stay.

         “Where the automatic stay applies, the bankruptcy court must grant relief from the stay for

cause, upon request of a party in interest.” In re Ware, 562 Fed. Appx. 850, 852 (11th Cir. 2014)

(citing 11 U.S.C. § 362(d)(1)). The bankruptcy court must also grant such relief where the

“property is not necessary to an effective reorganization.” 11 U.S.C. § 362(d)(2).




5
  For additional authorities supporting the proposition that the property of a limited liability company whose member
is a bankruptcy debtor does not constitute property of that member’s bankruptcy estate, see also In re HSM Kennewick,
L.P., 347 B.R. 569, 572 (Bankr. N.D. Tex. 2006) (“It is an elementary principle of corporate law that a corporation
and its stockholders are separate entities and that title to corporate property is vested in the corporation and not in the
owners of the corporate stock.”); In re Stadler, 2005 WL 6487189, at *2 (Bankr. N.D. Ga. 2005) (“Section 362(a)
does not proscribe actions brought against nondebtor entities, even where there is a close nexus between those
nondebtors and their bankrupt affiliates. That concept has consistently been confirmed and applied in a host of cases
everywhere …. And the doctrine applies with equal force even where the nondebtor is a corporation wholly owned
by the debtor ….”) (internal citations omitted); In re Andarakes, 2004 WL 2905325, at *3 (B.A.P. 10th Cir. 2004)
(finding that debt was incurred by an entity in which the debtor was an owner, not the debtor); In re KRSM Props.,
LLC, 318 B.R. 712, 718 (B.A.P. 9th Cir. 2004) (“The LLC is a distinct legal entity with a separate existence from its
members and with all the powers of a natural person in carrying out its business activities.”); In re Ireland, 2004 WL
2340040, at *5–*6 (B.A.P. 10th Cir. 2004) (affirming finding that a limited liability company, not the debtor, was the
obligor under certain agreements); In re Calhoun, 312 B.R. 380, 383–85 (Bankr. N.D. Iowa 2004) (“The LLC is …
an entity separate and distinct from its members and managers[;]” as such, “when an LLC and one of its members
both seek to file a bankruptcy petition, they must do so separately.”); In re DVI, Inc., 305 B.R. 414, 416–18 (Bankr.
D. Del. 2004) (holding that the bankruptcy court had no related-to jurisdiction over an adversary proceeding
commenced by the debtor in possession to collect on accounts receivable that were not property of its estate); In re
Rodio, 257 B.R. 699, 700–02 (Bankr. D. Conn. 2001) (holding that “while the debtor's membership interest in [a
limited liability company] is property of the debtor’s estate, property of [that limited liability company] is not.”)
(emphasis in original).



                                                           10
Case 18-83442-CRJ11                Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                                Desc
                                    Main Document    Page 10 of 14
            a. Ensuring Bullet & Barrel’s eligibility to obtain funds through the PPP is cause
               for relief from the automatic stay; therefore, Movants are entitled to relief
               under Bankruptcy Code § 362(d)(1).

        Because the Bankruptcy Code does not define cause, the determination whether to grant

relief for cause must be made on a “case-by-case basis.” Laguna Assocs. Ltd. Partnership v. Aetna

Cas. & Sur. Co. (In re Laguna Assocs. Ltd. Partnership), 30 F.3d 734, 737 (6th Cir. 1994). “[T]he

term “cause” is a broad and flexible concept which permits a bankruptcy court, as a court of equity,

to respond to inherently fact-sensitive situations.” In re Indian River Estates, Inc., 293 B.R. 429,

433 (Bankr. N.D. Ohio 2003). See also Matter of Growth Dev. Corp., 168 B.R. 1009, 1017 (Bankr.

N.D. Ga. 1994) (“The term “cause” is not defined in the Bankruptcy Code. Instead, courts are

required to make fact-specific inquiries and decide on a case by case basis whether cause exists to

grant a creditor relief from the automatic stay.”) (citing Christensen v. Tucson Estates, Inc. (In re

Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990); Universal Life Church, Inc. v. United

States (In re Universal Life Church, Inc.), 127 B.R. 453, 455 (E.D. Cal. 1991)).

        A limited liability company business applicant with any 20% or greater owner in

bankruptcy is not eligible to participate in PPP. To apply for PPP funds, applicants are required to

submit SBA Form 2483.6 The instructions provided on page three of the PPP Application Form

provides that “[a]ll [members owning 20% or more of a limited liability company] are considered

owners of [such] Applicant Business as defined in 13 CFR 13 CFR § 120.10, as well as

‘principals.’” (Ex. B, 3). Elsewhere, the form asks whether “any owner [is] … presently involved

in any bankruptcy.” (Id., 1). If the answer to this question is “‘Yes,’ the [PPP] loan will not be

approved.” (Id.).



6
  The PPP Application Form is available at the following link: https://www.sba.gov/sites/default/files/2020-
03/Borrower%20Paycheck%20Protection%20Program%20Application.pdf. A true and correct copy of the PPP
Application Form is attached as Exhibit “A”.



                                                    11
Case 18-83442-CRJ11            Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                      Desc
                                Main Document    Page 11 of 14
       Bullet & Barrel’s ability to obtain funds through the PPP in the face of uncertain economic

circumstances is cause for relief from the automatic stay. Even with PPP funds, Bullet & Barrel’s

ability to cover payroll, benefits, mortgage payments, and other operating expenses as they become

due cannot be guaranteed. But the relief Congress intended to provide struggling businesses, like

Bullet & Barrel, through the PPP under the CARES Act will certainly increase the probability that

Bullet & Barrel can survive as a business, thereby increasing the probability that Debtor’s Units

would have some value in the future. Therefore, to the extent that the Court finds that the automatic

stay applies, the Court should lift the automatic stay to allow Bullet & Barrel to issue and sell

Additional Units to Murray, pursuant to B&B Agreement §10.10(b), so that the company can

qualify for financial relief under the PPP and a Section 504 Loan, pursuant to Bankruptcy Code

§ 362(d)(1).

       Bullet & Barrel, like most businesses, needs to apply for PPP funds as soon as possible. As

discussed above, Bullet & Barrel’s efforts to obtain SBA funds have been previously thwarted by

this Case. Movants have never before sought relief from the automatic stay to allow Murray to

purchase Additional Units to qualify for the Section 504 Loan, relying on the assumption that this

Case and the AP would be resolved well before July 17, 2021—when Bullet & Barrel’s 504 Loan

approval will expire. These calculations were made before COVID-19 fundamentally altered the

face of the global economy, and Bullet & Barrel has already begun to feel the impact of economic

forces beyond its reasonable control. (Murray Decl., ¶ 12). In an effort to keep Bullet & Barrel’s

doors open so that Units in the company might one day have value, Movants seek authorization

for Murray to purchase Additional Units, pursuant to B&B Agreement § 10.10(b), so that the

company can qualify for the immediate financial relief Congress intended.




                                                 12
Case 18-83442-CRJ11          Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                 Desc
                              Main Document    Page 12 of 14
            b. Retaining 49% of the all outstanding Units in Bullet & Barrel is not necessary
               to the Debtor’s reorganization; therefore, Movants are entitled to relief under
               Bankruptcy Code § 362(d)(2).

        Debtor’s Plan does not indicate that retaining a 49% interest in Bullet & Barrel is necessary

for an effective reorganization. For example, the Plan does not propose to transfer or assign

Debtor’s Units to facilitate distributions to creditors. Nor is the Debtor’s percentage interest in

Bullet & Barrel otherwise relevant to the feasibility of his proposed Plan.

        Nothing in the Debtor’s Plan suggests that his current proportional interest is necessary or

even relevant to an effective reorganization in this Case. Therefore, Movants are entitled to relief

from the automatic stay under Bankruptcy Code § 362(d)(2) to allow Bullet & Barrel to obtain the

financial relief Congress intended, as well as a Section 504 Loan with historically low interest.

                                           CONCLUSION

        For the foregoing reasons, the Movants respectfully request that the Court enter an order

enabling Bullet & Barrel to issue Additional Units to Murray so that Bullet & Barrel may qualify

for financial relief under the PPP enacted by the CARES Act, as well as Section 504 Loan

financing, by (i) clarifying that the automatic stay does not prohibit Murray from purchasing

Additional Units in accordance with the B&B Agreement; or, in the alternative, (ii) granting

Movants’ request for relief from the automatic stay; and (iii) granting such other and further relief

as is just and proper.

        Dated: April 3, 2020                      /s/ Christian A. Pereyda
                                                  S. Andrew Kelly
                                                  Christian A. Pereyda

                                                  Attorneys for Melanie Hammer Murray and
                                                  Bullet & Barrel, LLC
OF COUNSEL:
Jayna P. Lamar
Walter A. Dodgen


                                                 13
Case 18-83442-CRJ11            Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09               Desc
                                Main Document    Page 13 of 14
S. Andrew Kelly
Christian A. Pereyda
MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203
Telephone: (205) 254-1854
Facsimile: (205) 254-1999
jlamar@maynardcooper.com
dkelly@maynardcooper.com
cpereyda@maynardcooper.com

655 Gallatin Street S.W.
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
tdodgen@maynardcooper.com


                                   CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2020, the foregoing was electronically filed with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record, and on the following:

       John J. Callahan, Jr.                     Stuart M. Maples
       Lisa English                              MAPLES LAW FIRM, P.C.
       CALLAHAN P.C.                             200 Clinton Avenue West
       Post Office Box 2564                      Suite 1000
       Huntsville, Alabama 35804                 Huntsville, Alabama 35801
       Telephone: (256) 382-5180                 Telephone: (256) 489-9779
       Facsimile: (256) 704-0165                 Facsimile: (256) 489-9720
       jcallahan@callahanpc.com                  smaples@mapleslawfirmpc.com
       lenglish@callahanpc.com

       Richard Blythe
       Bankruptcy Administrator
       P.O. Box 3045
       Decatur, AL 35602
       richard_blythe@alnba.uscourts.gov


                                                 /s/ Christian A. Pereyda
                                                 Of Counsel



                                                14
Case 18-83442-CRJ11         Doc 319 Filed 04/03/20 Entered 04/03/20 14:16:09                 Desc
                             Main Document    Page 14 of 14
